Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 K & M Investment, LLC, Appellant                       Appeal from the County Court at Law of
                                                        Lamar County, Texas (Tr. Ct. No. 87018).
 No. 06-18-00032-CV         v.                          Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 K & S Estate Investments, LLC, Appellee                Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED DECEMBER 19, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk